Circuit Court for Prince George’s County
Case No. CAE-13-23282
Argued: September 10, 2014
                                               IN THE COURT OF APPEALS

                                                     OF MARYLAND

                                                 Misc. Docket AG No. 33

                                                  September Term, 2013




                                           ATTORNEY GRIEVANCE COMMISSION

                                                     OF MARYLAND

                                                            v.

                                              THOMAS WESLEY FELDER, II




                                                   Harrell
                                                   Battaglia
                                                   Greene
                                                   Adkins
                                                   McDonald
                                                   Watts
                                                   Raker, Irma S. (Retired, specially
                                                   assigned)
                                                                 JJ.


                                                  PER CURIAM ORDER




                                                 Filed: September 11, 2014
ATTORNEY GRIEVANCE                  *      In the
COMMISSION OF MARYLAND
                                    *      Court of Appeals

          v.                        *      of Maryland

                                    *      Misc. Docket AG No. 33
THOMAS WESLEY FELDER, II
                                    *      September Term, 2013


                           PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 11th day September, 2014,

     ORDERED,   by   the   Court   of   Appeals     of   Maryland,     that the

Respondent,    Thomas   Wesley   Felder,    II,   be, and    he   is    hereby,

disbarred, effective immediately, from the further practice of law

in the State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Thomas Wesley Felder, II from the register of attorneys, and

pursuant to Maryland Rule 16-760(e), shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all

judicial tribunals in the State; and it is further

     ORDERED that respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Thomas Wesley Felder, II.



                                            /s/ Glenn T. Harrell
                                           Senior Judge